NUMBER 13-13-00428-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


EDWARD CASTILLO,                                                            Appellant,

                                           v.

CUAHUTEMOCH COBARRUBIAS,                                                      Appellee.


                      On appeal from 370th District Court
                          of Hidalgo County, Texas.


                        MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam

      This case is before the Court on an agreed motion for reversal and remand to the

trial court for further proceedings. The parties have reached an agreement with regard

to the disposition of the matters currently on appeal. Pursuant to agreement, the parties

request this Court to reverse the trial court’s default judgments and remand this case for

further proceedings in the trial court. We GRANT the motion and REVERSE without
reference to the merits of the case and REMAND this case to the trial court for further

proceedings. See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d).

      In accordance with the agreement of the parties, costs are taxed against the party

incurring same. See id. at 42.1(d).

                                                            PER CURIAM

Delivered and filed the
28th day of May, 2015.




                                           2